REIF, Judge.
The Department of Public Safety seeks review of the district court’s judgment that vacated the Department’s revocation of Regina Mings’ driver’s license. The Department contends that the district court erred in ruling that Mings was not lawfully arrested by the Talihina police officer who stopped her outside of the Talihina city limits. The Department admits that the misdemeanor offense for which Mings was stopped occurred outside the Talihina city limits, but maintains that the Talihina officer properly effected a citizen’s arrest. We agree. The instant ease is similar to Williams v. State, 373 P.2d 91 (Okla.Crim.App.1962), which upheld a city police officer’s “citizen arrest” of the driver of a motor vehicle for a traffic offense committed outside the officer’s city limit jurisdiction. See also Moran v. State, 95 Okla.Crim. 6, 237 P.2d 920 (1951). The district court erred as a matter of law in vacating the Department’s revocation on the ground that Mings’ arrest was invalid and, therefore, its judgment is reversed and this case is remanded for further proceedings.
REVERSED. AND REMANDED FOR FURTHER PROCEEDINGS.
RAPP, C.J., and TAYLOR, P.J., concur.